Citation Nr: 0614024	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  99-20 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
myofascial pain syndrome, right trapezius (shoulder) muscle.

2.  Entitlement to a rating in excess of 20 percent for 
traumatic arthritis, cervical spine.

3.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.

4.  Entitlement to a compensable rating for muscle tension 
headaches, secondary to a cervical spine disability.

5.  Entitlement to an effective date prior to September 23, 
2002, for the grant of service connection for cervical 
radiculopathy of the right upper extremity, rated at 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to July 1988 
and from September 1992 to September 1994, plus additional 
time of unverified service.

This claim is on appeal from the Reno, Nevada, Department of 
Veterans Affairs (VA) Regional Office (RO).

The RO initially granted higher ratings for the veteran's 
lumbar strain and cervical spine disabilities but denied a 
higher rating for his right shoulder disability.  In 
subsequent decisions, the RO again increased the veteran's 
cervical spine disability and later separately increased the 
right shoulder disability.  

However, rating decisions issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating do not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 
Vet. App. 160 (1991).  Consequently, as the veteran has not 
withdrawn the current appeals, the issues of higher ratings 
for the lumbar spine, cervical spine, and right shoulder 
remain in appellate status. 

It also appears that the veteran has attempted to raise the 
issue of clear and unmistakable error in a March 1995 rating 
decision.  If he desires to pursue this claim, he should do 
so with specificity at the RO.  The Board has no jurisdiction 
over the issue and it will not be addressed in this decision.

The issue of a compensable rating for muscle tension 
headaches, secondary to a cervical spine disability, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right shoulder disability is currently 
manifested by subjective complaints of pain, limitation of 
motion, and weakness.  Current objective findings include 
essentially normal range of motion, 5/5 muscle strength, and 
no neurological deficit.  Moderately severe damage to Muscle 
Group I is not shown.

2.  Range of motion of the cervical spine is essentially 
normal.  No ankylosis is shown.

3.  X-ray evidence shows arthritis of the veteran's cervical 
spine, which is separately service-connected.  

4.  Under the pre-amended back regulations, the veteran's 
service-connected back disorder was manifested by subjective 
complaints of pain and stiffness; objective findings of the 
veteran's back disability included essentially normal range 
of motion, 5/5 muscle strength, and intact sensation.  
Ankylosis of the lumbar spine was not shown.

5.  Under the amended back regulations, the veteran's low 
back disability has been manifested by subjective complaints 
of on-going back pain, radiating down the legs during flare-
ups, and stiffness; objective findings include normal gait, 
essentially normal range of motion, and muscle spasm, but not 
sufficient to result in an abnormal gait or abnormal spinal 
contour.  There have been no incapacitating episodes of 
intervertebral disc disease requiring bedrest.  

6.  The evidence does not show cervical neurological 
impairment prior to September 2002.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
myofascial pain syndrome, right trapezius (shoulder) muscle, 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 
4.47-4.56, 4.71, 4.71a, 4.72, 4.73, 4.118, 4.123, Plate I, 
Diagnostic Code (DC) 5301 (2005).

2.  The criteria for a rating in excess of 20 percent for 
traumatic arthritis, cervical spine, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DCs 5003, 
5010, 5242 (2005).

3.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003-
5010, 5289, 5292, 5293, 5295 (2003) (as amended by 67 Fed. 
Reg. 54,345 (Aug. 22, 2002), DCs 5237, 5242, 5243 (as 
codified at 68 Fed. Reg. 51,454 (Aug. 27, 2003)).

4.  The criteria for an effective date prior to September 23, 
2002, for the grant of service connection for cervical 
radiculopathy of the right upper extremity, rated at 20 
percent disabling, have not been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.114, 
3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

I.  Entitlement to a Rating in Excess of 10 Percent for 
Myofascial Pain Syndrome, Right Trapezius (Shoulder) Muscle

Although the veteran did not suffer a shell fragment muscle 
injury, guidance in rating all muscle injuries is set out at 
38 C.F.R. § 4.56, which discusses factors to be considered in 
the evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot wounds or other 
trauma.  

The veteran is rated under DC 5301, for Muscle Group (MG) I.  
Under DC 5301, a slight injury to MG I (upward rotation of 
scapula, elevation of arm above shoulder level, trapezius, 
levator scapulae, serratus magnus) warrants the following:

*	0 percent rating on the dominant side (parenthetically, 
the Board notes that the veteran is right-handed); 
*	10 percent evaluation for a moderate muscle injury 
(current evaluation);
*	30 percent for a moderately severe muscle injury; and, 
*	40 percent evaluation for a severe muscle injury.    

Since the veteran's right shoulder muscle disability was not 
the result of a shell fragment wound, the Board will focus 
only on the disability to the muscle (as opposed to the 
criteria for entrance and exit wounds).  

In order to warrant a higher rating for "moderately severe" 
muscle damage, the evidence must show consistent complaints 
of cardinal signs and symptoms of muscle disability, and 
evidence of inability to keep up with work requirements.  
Objective findings would include palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles as compared with sound side, and tests of strength 
and endurance of sound side demonstrating positive evidence 
of impairment.  

After a review of the claims file, including multiple VA 
examinations, VA outpatient records, and private medical 
treatment records, the Board finds that the evidence does not 
support a higher rating at this time.

In the January 1999 VA examinations, the examiner noted point 
tenderness in the right upper parascapular region on the 
medial side of the scapula, but no weakness of the muscle 
groups or neurological abnormality of the upper extremities.  
The examiner reported that there was no trauma related to 
missiles, tissue loss, scars, adhesions, tendon damage, or 
bone, joint, or nerve damage.  Muscle strength was normal.  
There was no muscle herniation, loss of muscle function, or 
joint involvement.  A March 1998 X-ray of the shoulder was 
normal.  Since essentially no objective muscle disability was 
identified, this evidence does not support a higher rating.

In a March 2001 VA examination, the veteran complained of, 
among other things, right shoulder pain all the time with 
difficulty using his upper extremity.  Physical examination 
revealed 5/5 muscle strength in the shoulder abductors, 
flexors, extensors, the wrist flexors, and extensors, the 
forearm supinators and pronations, and the finger extensors, 
flexors and intrinsic muscles.  

There was a normal dermatomal pattern to pinprick and deep 
touch, reflexes were 2+, and range of motion of the right 
shoulder was reported as active/passive flexion of 170/175 
degrees, abduction 180/180 degrees, internal rotation of 
90/90 degrees, and external rotation of 85/90 degrees.  

While tenderness and spasm was noted in the right trapezius 
muscle, there was no limitation of range of motion due to 
pain, fatigue, weakness or lack of endurance, no redness, 
heat, or abnormal movement, no ankylosis, no signs of 
inflammatory arthritis, and negative impingement and 
apprehension signs.  The final diagnosis was mild chronic 
right trapezius muscle strain and spasm.

Given that the evidence does not show a more debilitating 
right shoulder disability and the examiner's characterization 
of the chronic right shoulder strain as "mild," the Board 
finds that this evidence does not support a rating for 
moderately severe muscle damage.

Next, in an April 2005 VA examination, the veteran complained 
of, among other things, right shoulder pain over the lateral 
aspect of the shoulder, worse with raising the arm into an 
overhead position.  Physical examination revealed "100% 
normal range of motion," and no palpable click or 
instability.  Normal grip strength was shown in both hands, 
equal muscle measurement of the biceps, and normal deep 
tendon reflexes.  The final diagnoses included right shoulder 
supraspinatus syndrome without mechanical deficit.

The examiner remarked that the veteran's right shoulder 
complaints were consistent with inflammation in the 
supraspinatus tendon; however, the lack of muscle wasting in 
the upper extremity and right shoulder indicated that there 
was no functional loss of use of the right shoulder other 
than for positive activities which required the use of the 
right arm for activities at and above the head height.  The 
examiner continued that the veteran's ability to work as a 
letter carrier was consistent with his normal physical 
examination.

Given that the veteran's range of motion of the shoulder was 
normal and, in the absence of functional loss of the use of 
the right shoulder, except as noted, the Board finds that the 
evidence does not support a rating for more than a moderate 
shoulder disability.

Finally, a review of outpatient and private treatment records 
reflects on-going complaints of chronic shoulder pain with 
tenderness; however, muscle strength has been reported as 
either 4/5 or 5/5, and sensation had been consistently 
related as intact.  An April 2002 EMG study of the right 
upper extremity was normal; a July 2002 private medical 
report showed a normal right shoulder X-ray.  He has had 
periodic cervical epidural steroid injections, which have 
helped the pain in his shoulder.  

The record clearly establishes that the veteran has 
experienced on-going complaints related to his right shoulder 
muscle.  However, the Board finds that the veteran is 
appropriately compensated for pain and limitation of motion 
by the assignment of a 10 percent disability evaluation.  
Accordingly, because no greater muscle disability is shown, 
the Board finds that the evidence does not support a higher 
rating at this time.

II.  Entitlement to a Rating in Excess of 20 Percent for 
Traumatic Arthritis, Cervical Spine

While this appeal was pending, the applicable rating criteria 
for intervertebral disc disease, 38 C.F.R. § 4.72, DC 5293, 
were revised effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002).  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  The Board will hereafter designate 
the regulations in effect prior to the respective changes as 
the pre-amended regulations and the subsequent regulations as 
the amended regulations.

The timing of this change requires the Board to first 
consider the claim under the appropriate pre-amended 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Moreover, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
are applicable in rating arthritis and other musculoskeletal 
disabilities.  Section 4.40 provides that, as to the 
musculoskeletal system, it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  The 
regulation does not require a separate rating for pain, but 
the impact of pain must be considered in making a rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  

Section 4.45(f) states that "[p]ain on movement, swelling, 
deformity or atrophy of disuse" as well as "[i]nstability 
of station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing" are relevant 
considerations for determination of joint disabilities.  
Incoordination and excess fatigability are also factors for 
consideration under section 4.45(d) and (e).  Section 4.59 
contemplates "at least the minimum compensable rating" for 
painful motion "with joint or periarticular pathology."

Diagnostic codes involving disability ratings for limitation 
of motion of a part of the musculoskeletal system do not 
subsume §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Limitation of motion in the affected joint 
or joints is a common manifestation of arthritis, and DC 5003 
is to be "read in conjunction with" § 4.59.  Diagnostic 
Code 5003 is "complemented by" § 4.40.  See Hicks v Brown, 
8 Vet. App. 417, 420-21 (1995).  Thus, §§ 4.40, 4.45, and 
4.59 are applicable in evaluating arthritis.  

The functional loss due to pain is to be rated at the same 
level as the functional loss where motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under 
§ 4.59, painful motion is considered limited motion even 
though a range of motion is possible beyond the point when 
pain sets in.  Hicks, 8 Vet. App. at 421.

The veteran contends that his cervical spine disability is 
worse than currently evaluated.  The Board notes that the 
veteran is currently rated as 20 percent disability for 
traumatic arthritis of the cervical spine, based on 
orthopedic impairment, and separately rated at 20 percent 
disabling for cervical radiculopathy.  At this juncture, the 
only rating on appeal is the rating for arthritis.  He also 
has a claim for an earlier effective date for the grant of a 
separate rating for cervical radiculopathy, which is 
separately discussed below.

The RO initially rated the veteran's cervical spine 
disability under DCs 5003/5010 for arthritis.  The Board will 
also consider DCs 5287, 5290, and 5293 for cervical 
ankylosis, limitation of motion, and intervertebral disc 
syndrome under the pre-amended regulations, in addition to DC 
5242 under the amended regulations for degenerative arthritis 
of the spine.

Turning first to the relevant diagnostic codes for arthritis, 
in order to warrant a 20 percent rating for arthritis, the 
evidence must show the absence of limitation of motion, in 
addition to X-ray evidence of involvement of two or more 
major joints, or two or more minor joint groups, with 
occasional incapacitating exacerbations (20 percent under DC 
5010).  These provisions were not affected by the change in 
spine regulations.  

The veteran is already assigned a 20 percent rating for 
traumatic arthritis of the cervical spine; as this is the 
highest rating available under DCs 5003 and 5010, there is no 
basis for a higher rating based on arthritis, regardless of 
the level of disability.  

Next, the Board will also consider limitation of motion of 
the cervical spine under the pre-amended and amended spine 
and disc regulations.  In order to warrant a higher than 20 
percent rating under the pre-amended regulations, the 
evidence must show:

*	favorable ankylosis of the cervical 
spine (DC 5287); or
*	severe limitation of motion of the 
cervical spine (DC 5290); or
*	severe intervertebral disc syndrome, 
recurring attacks, with intermittent 
relief (DC 5293).

After a review of the claims file, the Board finds that the 
evidence does not support a higher rating at this time.  

Specifically, in a January 1999 VA examination, range of 
motion of the cervical spine was reported as flexion to 50 
degrees (with 45 degrees as anatomically normal), extension 
to 60 degrees (with 45 degrees as anatomically normal), and 
right and left lateral bending to 45 degrees (with 45 degrees 
as anatomically normal), and right and left rotation to 80 
degrees (with 80 degrees as anatomically normal).  As neither 
ankylosis (defined as a stiffening or fixation of the joint) 
nor "severe" limitation of motion are shown, the evidence 
does not support a higher rating.

Further, at the time of the January 1999 VA examination, the 
veteran reported tenderness in the right cervical paraspinal 
area with the use of almost daily over-the-counter 
medication; however, the evidence showed no postural 
abnormalities, well-developed back musculature, no 
neurological abnormalities, and 2+ deep tendon reflexes.  
Although the veteran was diagnosed with degenerative disc 
disease of the cervical spine, these findings do not support 
a finding of "severe" intervertebral disc syndrome.

Next, in a March 2001 VA examination, range of motion of the 
cervical spine was reported as flexion to 40 degrees 
active/45 degrees passive (45 degrees normal), extension to 
55 degrees active/65 degrees passive (45 degrees normal), and 
right and left lateral bending to 35 degrees active/40 
degrees passive (45 degrees normal), and right and left 
rotation to 70 degrees active/75 degrees passive (80 degrees 
normal).  As above, neither ankylosis nor "severe" 
limitation of motion are supported in the March 2001 VA 
examination.

Moreover, the veteran reported no pain, no fatigue, no 
weakness, no lack of endurance with range of motion, no 
paracervical tenderness, no torticollis or other deformity, 
and no spasm or atrophy of the cervical musculature.  The 
examiner related that March 2001 X-rays showed degenerative 
changes at the C5-C6 level.  The final diagnoses included 
normal physical examination of the cervical spine, and C5-C6 
degenerative disc disease.  

As above, although the veteran was diagnosed with 
degenerative disc disease of the cervical spine, these 
findings do not support a finding of "severe" 
intervertebral disc syndrome.  The Board places high 
probative value on the absence of radicular symptoms in the 
upper extremities, the absence of the need for regular 
treatment, the absence of spasm in the neck area, 2+ reflexes 
in the upper extremities, and the X-ray description of 
"moderate" degenerative changes in the cervical spine.  
Therefore, the Board concludes that the veteran's symptoms 
associated with intervertebral disc syndrome do not support a 
higher rating.

Outpatient treatment records dated subsequent to the amended 
regulations show on-going complaints of neck, shoulder, and 
back pain.  The evidence also reflects periodic treatments 
with cervical epidural steroid injections, with relief.  
However, the evidence does not show favorable ankylosis of 
the cervical spine, severe limitation of motion of the 
cervical spine, or severe intervertebral disc syndrome, 
recurring attacks, with intermittent relief.  Therefore, the 
evidence does not support a higher rating for a cervical 
spine disability under the pre-amended regulations.

Next, the Board is compelled to address a November 2002 
letter submitted in support of the veteran's claim for a 
higher rating.  In it, "Karen M.," no last name, reflected 
that the veteran was being treated by a private physician, 
Dr. L., for "intervertebral disc syndrome: Pronounced; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief . . . ."  
She also related that the veteran had been diagnosed with 
severe cervical spine limitation.

However, the Board finds the letter to be of little probative 
value.  First, the letter, while on Dr. L.'s letterhead, is 
not signed by the physician or any of the other medical 
personnel listed on the letterhead.  Rather, the person 
signing the letter failed to offer even something as basic as 
her last name.  

Moreover, there is no indication that "Karen M." has any 
medical training whatsoever.  Her title is reported as the 
Surgery Scheduler/Assistant to Dr. L.  Finally, the fact that 
she essentially reported that the veteran was being treated 
for a disorder in language which exactly tracts the language 
of the pre-amended regulation tends to diminish the value of 
the medical credibility.  

In addition, and significantly, while purporting to be 
representing Dr. L.'s medical opinion of the veteran's 
condition, a review of Dr. L.'s treatment records does not, 
in fact, show pronounced intervertebral disc syndrome.  
Specifically, in a September 2002 report, Dr. L. indicated 
that the veteran's cervical spine disorder reflected slight 
to moderate limitation of motion, with full range of motion 
of the right shoulder.  Dr. L. reflected that the findings 
were compatible with cervical radiculopathy.  In fact, this 
report forms the basis of a separate compensable rating for 
cervical radiculopathy under the amended regulations.  
Nonetheless, the Board finds that this evidence has little 
probative value and does not support a claim for a higher 
rating under the pre-amended regulations.

Next, the Board will consider whether there is a basis for a 
higher than 20 percent rating for a cervical spine disorder 
under the amended regulations.  Again, the Board is focusing 
only on the orthopedic nature of the veteran's disability as 
he is separately service-connected for cervical 
radiculopathy, which is not before the Board (except as an 
earlier effective date claim, discussed below).

After a review of the evidence, the Board finds that the 
evidence does not support a higher rating under the amended 
regulations.  Specifically, a higher rating would be 
warranted under the amended regulations as follows:

*	unfavorable ankylosis of the entire 
cervical spine (40 percent);
*	forward flexion of the cervical 
spine 15 degrees or less (30 
percent); or
*	intervertebral disc syndrome with 
incapacitating episodes having a 
total duration of at least 4 weeks 
but less than 6 weeks during the 
past 12 months.

In the most recent VA examination, dated in April 2005, a 
physical examination revealed "100% normal range of motion 
with the cervical spine" in that the veteran could forward 
flex and extend to 45 degrees, had right and left rotation to 
80 degrees, and right and left lateral tilt to 30 degrees, 
with complaints of pain at the extremes of the ranges of 
motion.  There was no muscle spasm or tenderness about the 
cervical spine.  

The examiner reported that X-rays showed moderate disc space 
narrowing at the C5-C6 level.  The final diagnosis was 
cervical spine osteoarthritis at the C5-C6 interspaces 
without neurological or mechanical deficit.  The examiner 
concluded that the veteran's osteoarthritic changes in the 
cervical spine were likely due to his advancing age and 
unrelated to military service.

Based on the evidence above, the claim for a higher rating is 
denied.  Specifically, the reported ranges of motion do not 
support a finding of unfavorable ankylosis of the cervical 
spine nor was forward flexion of the cervical spine limited 
to 15 degrees or less (it was noted to be 45 degrees).  
Therefore, the evidence does not support a higher rating for 
arthritis under the amended regulations.  

As noted above, the veteran is separately service-connected 
for neurological abnormalities of the cervical spine and 
those provisions of the diagnostic codes will not be 
addressed as to this issue.

With respect to a higher evaluation based on intervertebral 
disc disease, the Board finds that the medical evidence does 
not support a higher rating.  Significantly, as noted above, 
the evidence does not show that the veteran has 
intervertebral disc syndrome such as to warrant consideration 
of his disability based on incapacitating episodes.  

Specifically, more recent outpatient treatment records 
reflect on-going complaints related to the cervical spine but 
the evidence does not show periods of incapacitating 
episodes, defined in the regulations as a period of acute 
signs and symptoms that requires bed rest prescribed by a 
physician and treatment by a physician.  

Although the veteran complains of daily pain, the evidence 
does not show that he has ever been confined to bed due to 
his cervical spine disability.  As such, there is no evidence 
consistent with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during 
the past 12 months and the claim for a higher rating is 
denied.  

III.  Entitlement to a Rating in Excess of 10 Percent for 
Lumbosacral Strain

The provisions of the amended spinal and disc regulations 
discussed above are also applicable to the analysis for 
lumbosacral strain.  

At the time of the veteran's initial rating (in 1995), his 
disability was rated under pre-amended DC 5295 for 
lumbosacral strain.  The Board will also consider pre-amended 
DCs 5289, 5292, and 5293. 

In order for the veteran to receive a rating higher than 10 
percent for his low back disability under the pre-amended 
regulations, the medical evidence must show the following:

*	favorable ankylosis (30 percent under pre-amended 5289);
*	moderate limitation of motion (20 percent under pre-
amended DC 5292); or
*	lumbosacral strain where there was muscle spasm on 
extreme forward bending and unilateral loss of lateral 
spine motion in a standing position (20 percent under 
pre-amended DC 5295).

Initially, the Board notes that the evidence does not support 
a finding of ankylosis of the lumbar spine.  In a January 
1999 VA examination report, range of motion of the lumbar 
spine was reported as flexion to 70 degrees (with 90 degrees 
as anatomically normal), extension to 30 degrees 
(anatomically normal), right and left lateral bending to 30 
degrees (anatomically normal), and right and left rotation to 
30 degrees (anatomically normal).  The only limitation 
related to pain was lateral bending at 15 degrees.

In the March 2001 VA examination, range of motion was 
reported as flexion to 75 degrees active/80 degrees passive, 
extension to 12 degrees active/15 degrees passive, right and 
left lateral bending to 30 degrees active/35 degrees passive, 
and right and left turning to 65 degrees active/70 degrees 
passive.  The examiner noted that there was no pain with 
range of motion of the lower back.  Although the March 2001 
examination reflected some limitation of extension, the over-
all picture does not show ankylosis of the lumbar spine; as 
such, the evidence does not support a higher rating under 
pre-amended DC 5289.

Similarly, there is no basis for a higher rating under pre-
amended DC 5292.  Specifically, the Board finds that the 
reported range of motion of flexion of 70/90 in January 1999, 
and 77/90 in March 2001 do not rise to the level of 
"moderate" limitation of motion as anticipated by the 
regulations.  In addition lateral flexion and rotation ranges 
of motion have been consistently reported as essentially 
normal.  

Further, while objective pain on motion was noted on one 
occasion in January 1999 with respect to one level of motion, 
the evidence does not show that the ranges reported 
approximated more than moderate limitation of motion (which 
is contemplated by the current rating).  As "severe" 
limitation of motion of the lumbar spine is not shown, there 
is no basis for a higher rating under pre-amended DC 5292.

Next, the evidence does not support a 20 percent rating under 
pre-amended DC 5293 for moderate intervertebral disc 
syndrome.  Of note, a November 1999 X-ray of the lumbar spine 
was reported as normal.  Therefore, this evidence cannot 
establish the basis for a higher rating as intervertebral 
disc syndrome was not shown at that time.  In the March 2001 
VA examination, the examiner noted that March 2001 X-rays 
showed mild degenerative changes.  The final diagnoses 
included mild lumbar degenerative disc disease.  

The Board finds that the evidence does not rise to the level 
of a higher rating under the pre-amended regulations.  
Specifically, in the January 1999 VA examination, the veteran 
complained of some low back pain if he slept wrong at night.  
A physical examination revealed no postural abnormalities, 
well-developed musculature, 2+ deep tendon reflexes, and no 
neurological abnormalities in the lower extremities.  

In the absence of objective medical findings compatible with 
more severe pathology based on intervertebral disc syndrome, 
a higher than 10 percent evaluation for the disorder under 
pre-amended DC 5293 is not warranted.  Accordingly, there are 
no findings that would be consistent with assignment of a 
higher rating under this diagnostic code.  

Finally, a 20 percent evaluation is warranted under pre-
amended DC 5295 with unilateral muscle spasm and extreme 
forward bending, loss of lateral spine motion in a standing 
position.  The evidence of record establishes that the 
veteran's clinical disability does not approximate the 
criteria for a 20 percent rating under pre-amended DC 5295, 
although it does approximate the criteria for a 10 percent 
rating.  

Specifically, the evidence reveals that the veteran 
complained of tenderness in the back but pain on motion was 
reported as mild.  Further, there was no evidence of loss of 
lateral spine motion as evidenced by essentially full range 
of motion.  Thus, a 10 percent rating, but no more, would be 
warranted under pre-amended DC 5295.  

For these reasons, the Board finds that this evidence does 
not support the veteran's claim for a higher rating.

Under the amended regulations, a higher than 10 percent 
rating will be warranted when the objective medical evidence 
shows the following:

*	with forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees;
*	with the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees;
*	muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; 
*	with incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months; or,  
*	by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

In this case, the Board finds that the evidence does not 
support a higher rating under the amended regulations.  
First, the Board finds that there is no basis for a higher 
rating based on forward flexion of the thoracolumbar spine.  

Specifically, the most recent VA examination report dated in 
April 2005 showed "100% normal range of motion" in that 
forward flexion was reported to 90 degrees, which is 
consistent with no higher than a 10 percent rating (for range 
of motion between 60-85 degrees), but not 20 percent 
(requiring limitation of motion between 30-60 degrees).  As 
forward flexion is reported at 90 degrees, a higher rating is 
not warranted under the amended regulations.

Next, a higher rating is not warranted under the amended 
regulations because the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees.  In this 
case, the most recent VA examination report shows forward 
flexion to 90 degrees, extension to 30 degrees, left lateral 
flexion to 30 degrees, right lateral flexion to 30 degrees, 
and right and left rotation to 40 degrees.  The "normal" 
ranges of motions listed in the provided in Note (2) are the 
maximum that can be used for calculating the combined range 
of motion.  Under that mandate, added together as follows:

90 (forward flexion) + 30 (extension) + 
30 (left lateral flexion) + 30 (right 
lateral flexion) + 30 (right rotation) + 
30 (left rotation) = a total of 240 
degrees

The combined range of motion totaling 240 degrees is well 
above the level which would support a 20 percent rating.  
Even considering the veteran's complaints of pain (which were 
reported at the extremes of the ranges of motion), the Board 
finds that the evidence does not support a higher rating 
under this provision of the amended regulations.

Next, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour may warrant a higher 
rating.  However, while the veteran reported episodes of 
muscle spasm, the most recent VA examination failed to show 
objective evidence of muscle spasm.  Moreover, his gait was 
reported as normal without the use of an assisted device.  
Therefore, the medical evidence does not support a higher 
rating under this provision of the amended regulations.

Further, a higher rating may be warranted with incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  While the veteran related that he 
experienced flare-ups, the evidence does not show that he has 
been prescribed bedrest by a physician.  A review of the 
evidence does not show a medical certificate or treatment 
note issued for strict bedrest by a physician.  

The examiner concluded that the veteran was able to continue 
doing full work without restrictions as a letter carrier 
including long standing and walking, and lifting weights as 
heavy as 50 pounds without restriction.  He had no 
restrictions regarding forward bending at the waist, pushing, 
and pulling activities.  

Nonetheless, while the veteran has complained of on-going 
pain and discomfort, the evidence does not show that bedrest 
has been ordered.  Therefore, the Board finds that there is 
no basis for a higher rating for intervertebral disc 
syndrome.

Next, as provided in Note (1), the Board is directed to 
evaluate any associated objective neurological abnormalities 
under an appropriate diagnostic code.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2005).  

The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2005).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2005).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2005).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2005).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, DC 
8620 refers to neuritis of the sciatic nerve and DC Code 8720 
refers to neuralgia of the sciatic nerve.

In this case, the veteran has reported radiation of pain and 
numbness into the lower extremities; however, physical 
examination has reflected no evidence of neurological 
involvement, or sensory changes.  The most recent VA 
examination report reflected that the veteran walked briskly 
into the room with a normal gait, sat easily during the 
examination, could get on the examination table without 
difficulty, sat from a lying position without problems, and 
could bring his fingertips to his toes.  

There was no muscle spasm or tenderness about the thoracic 
spine, the lumbar spine, or the buttocks, deep tendon 
reflexes were normal, leg length was equal and he had pain 
free range of motion without deficit.  There was normal 
sensation about buttocks and legs.  

Although the veteran has reported on-going pain and stiffness 
in his back, there is no evidence of neurological disease.   
Therefore, the weight of the evidence establishes that the 
veteran does not have characteristic symptoms of sciatic 
neuropathy warranting a compensable rating.  

Additionally, no other symptoms, such as bowel or bladder 
dysfunction have been reported; thus, there is no other 
potential compensable rating applicable.  For those reasons, 
the Board finds that there is no basis for a separate 
compensable rating for neurological involvement attributable 
to the veteran's low back disability.

Considering separate evaluations for chronic orthopedic and 
neurological manifestations, the Board finds that a higher 
rating is not warranted.  As noted above, there are no 
neurological manifestations; therefore, a noncompensable 
rating would be assigned.  Moreover, the veteran's orthopedic 
evaluation is appropriate at the current 10 percent rating.  
Therefore, there is no basis on which combining the veteran's 
orthopedic and neurological manifestations would result in a 
higher rating and the claim for a higher rating under the 
amended regulations is denied.



IV.  Entitlement to an Effective Date Prior to September 23, 
2002, for the Grant of Service Connection for Cervical 
Radiculopathy of the Right Upper Extremity, Rated at 20 
Percent Disabling

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005) (emphasis 
added).  

However, 38 U.S.C.A. § 5110(g) provides an exception to this 
rule where compensation is awarded or increased pursuant to a 
liberalizing Act or administrative issue:

[under such circumstances] the effective 
date of such award or increase shall be 
fixed in accordance with the facts found 
but shall not be earlier than the 
effective date of the Act or 
administrative issue.  In no event shall 
such award or increase be retroactive for 
more than one year from the date of 
application therefore or the date of 
administrative determination of 
entitlement, whichever is earlier.  

Therefore, the provisions of 38 U.S.C.A. § 5110(g) govern the 
effective date where, as in this case, a new law has granted 
additional benefits.  See Gold v. Brown, 7 Vet. App. 315 
(1995).  

The regulatory provision governing effective dates for new law 
is found at 38 C.F.R. § 3.114(a).  Of note, 38 C.F.R. 
§ 3.114(a)(2) provides that where certain claims, including 
compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the effective date of the act or 
administrative issue.

Because the veteran was granted a separate compensable rating 
based on a change in the spinal regulations, the granting of 
benefits awarded was properly established as the effective 
date of the new law, i.e. September 23, 2002.  Therefore, an 
effective date of September 23, 2002, is proper.

The Board has considered whether a separate rating for 
cervical radiculopathy could have been established without 
the benefit of the change in regulations regarding separately 
rating orthopedic and neurological manifestations but finds 
that the evidence does not support a separate rating prior to 
September 23, 2002.

Specifically, a March 2001 VA examination reflected a normal 
motor and sensory examination of the upper extremities 
indicating an absence of cervical neuropathy at that time.  
Further, an April 2002 EMG study was reportedly negative for 
any type of neurological impingement.  An August 2002 MRI 
confirmed degenerative changes of the cervical spine.  And in 
a September 2002 medical examination, a private physician 
stated that the veteran's physical findings were compatible 
with cervical radiculopathy secondary to disc disease.  This 
medical report is the first objective evidence showing right 
cervical radiculopathy or any neurological impairment 
associated with degenerative disc disease of the cervical 
spine.

The grant of a separate rating based on cervical neuropathy 
was based upon a change in the law that became effective on 
September 23, 2002.  As the evidence does not support a 
finding that entitlement to a higher rating was shown on any 
basis prior to the liberalizing change in law which is the 
basis for the current effective date, the claim for an 
earlier effective date is denied.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in December 2001, September 2002, August 2004, and January 
2005.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudications of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in May 2000, February 2002, March 2004, March 2005, and 
September 2005.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the March 2004 and March 2005 SSOCs.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in January 1999, March 
2001, and April 2005.  The available medical evidence is 
sufficient for adequate determinations.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  

Even though the notice was  inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  


ORDER

The claim for entitlement to a rating in excess of 10 percent 
for myofascial pain syndrome, right trapezius (shoulder) 
muscle, is denied.

The claim for entitlement to a rating in excess of 20 percent 
for traumatic arthritis, cervical spine, is denied.

The claim for entitlement to a rating in excess of 10 percent 
for lumbosacral strain is denied.

The claim for entitlement to an effective date prior to 
September 23, 2002, for the grant of service connection for 
cervical radiculopathy of the right upper extremity, rated at 
20 percent disabling, is denied.


REMAND

With respect to the remaining claim of entitlement to a 
compensable rating for muscle tension headaches, secondary to 
a cervical spine disability, the Board finds that a remand is 
needed.

The veteran maintains, in essence, that his service connected 
muscle tension headaches are worse than currently evaluated.  
It is noted that he went to a VA examination in September 
2004; however, the claims file was not available to the 
examiner at the time of the examination.  

The veteran's representative maintains that the fact that the 
VA examination was conducted without access to the veteran's 
claims file renders the examination inadequate for rating 
purposes.  While not necessarily so in every case, given that 
it has been nearly two years since his last examination and 
in light of the veteran's complaints of worsening 
symptomatology, and up-to-date examination is needed to 
assess his current level of disability.  As such, the issue 
is remanded for a current examination.

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
related to the claim on appeal from the 
VA Medical Center (VAMC) in Las Vegas, 
Nevada, for the period from August 2004 
to the present.

2.  Make arrangements for the veteran to 
be afforded an appropriate examination to 
determine the nature and extent of his 
service-connected muscle tension 
headaches.  

The claims folder must be made available 
to the examiner in conjunction with the 
examination and this should be so noted 
in the examination report.  Any testing 
deemed necessary should be performed.  
The examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

3.  The RO should then re-adjudicate the 
issue on appeal.  If the benefits sought 
remain denied, the veteran and the 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


